UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4938



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERTO SALDIVA-SANDOVAL, a/k/a Jose Edilberto
Hernandez,   a/k/a   Jose    Edilberto   Cabre
Hernandez, a/k/a Herman Lainez, a/k/a Jose
Cabrera, a/ka Jose Cabrera Hernandez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00306-WLO)


Submitted:   October 31, 2007          Decided:     November 21, 2007


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, TISDALE & CLIFTON, P.A., Winston-
Salem, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Angela H. Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following two mistrials, Roberto Saldiva-Sandoval was

convicted at a third trial of illegal reentry by a previously

deported alien, 18 U.S.C. § 1326(a) (2000), and was sentenced to

fifty-four months in prison.               He now appeals his conviction.            We

affirm.



                                            I

               At trial, Immigration and Customs Enforcement Agent Lewis

Winer    testified        that    an    individual      known   as   Jose     Edilberto

Hernandez, who operated a small store in Winston-Salem, North

Carolina, applied for a beer license.                    In connection with that

application, state authorities conducted a routine investigation,

including       a   fingerprint         analysis.         As    a    result    of   the

investigation, state authorities alerted federal officials, and, on

August    5,    2005,      Winer       arrested   the    defendant    for     illegally

reentering the United States.              Winer fingerprinted the defendant,

who   insisted      his    name    was    Hernandez.        A   fingerprint      expert

testified that the defendant’s prints matched those of an alien who

was deported in 1992 and again in 1993 and who was known then as

Roberto Saldiva-Sandoval or Jose Cabrera.                       The alien had not

applied for or received permission from the Attorney General or the

Secretary of the Department of Homeland Security to reenter the

United States.


                                          - 2 -
                                 II

     The defendant raises two issues on appeal. First, he contends

that the district court erred when it denied his Fed. R. Crim. P.

29 motion for judgment of acquittal at the first mistrial.   There

is, however, no review of the sufficiency of evidence presented at

a prior trial that resulted in a mistrial.       See Richardson v.

United States, 468 U.S. 317, 325-26 (1984); United States v.

Julien, 318 F.3d 316, 321 (1st Cir. 2003); United States v.

Coleman, 862 F.2d 455, 460 (3rd Cir. 1989).

     The defendant also claims that the district court erred when

it refused to allow into evidence the fact that he possessed a

green card. We review evidentiary rulings for abuse of discretion.

See United States v. Stitt, 250 F.3d 878, 888 (4th Cir. 2001).

Where an objection was raised below, evidentiary rulings are

further subject to harmless error analysis.   See United States v.

Brooks, 111 F.3d 365, 371 (4th Cir. 1997).      Here, there was no

abuse of discretion.   We agree with the United States that defense

counsel opened the door to questioning about the contents of two

official files on the defendant.   Such questioning was designed to

dispel any confusion that defense counsel’s questioning might have

left in the jurors’ minds when he inquired about the contents of

only one of the files.   In any event, we believe that any error in

excluding the green card was harmless, given the essentially




                               - 3 -
undisputed testimony that the defendant’s fingerprints matched

those of an alien who was deported in 1992 and again in 1993.



                               III

     We therefore affirm the conviction.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 4 -